■ On appeal from a judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], of tire crime of petit larceny, the judgment of conviction is modified by reducing the sentence from a term of imprisonment in the New York City Penitentiary to the period of imprisonment which the defendant has already served, and as so modified, unanimously affirmed. In our opinion the sentence imposed was grossly excessive for the theft of a piece of pastrami of the value of seventy-five cents, as a first offense. The probation report concerning this defendant, sent to this court at its request, amply justifies this conclusion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.